Exhibit 10(a)
[*] TEXT OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
Confidential Treatment Requested by Core Molding Technologies, Inc.
Under 17 C.F.R. Sections 200.80(B)(4), 200.83 and 240.24b-2
[NAVISTAR LOGO]
SUPPLY AGREEMENT
Navistar, Inc.
AND
Core Molding Technologies Inc. and Core Composites
Corporation

 



--------------------------------------------------------------------------------



 



Table of Contents

         
TERMS
    4  
1. TERM OF AGREEMENT
    4  
2. FREIGHT
    4  
3. PAYMENT TERMS
    4  
PRODUCT
    4  
4. PRODUCT TERMS
    5  
5. PRICING
    5  
6. [****]
    6  
7. [****]
    6  
8. SERVICE PARTS AVAILABILITY
    6  
9. PACKAGING AND PACKING
    7  
10. LABELING
    7  
11. VOLUMES
    7  
12. TOOLING
    8  
13. PRODUCT IMPROVEMENTS / COST REDUCTION
    8  
14. FORCED SELLER CHANGES, OBSOLESCENCE, AND NEW PRODUCTS
    9  
15. PRODUCT REGULATORY COMPLIANCE
    9  
16. PRICING, QUANTITY, REBATE AND FREIGHT DISPUTES
    10  
17. INSPECTION OF PRODUCTS
    10  
SELLER PERFORMANCE
    10  
18. PERFORMANCE ACHIEVEMENT
    10  
19. KEEP COMPETITIVE AGREEMENT
    10  
20. SUPPLY FAILURE
    11  
21. LATE DELIVERY CHARGES
    11  
22. ASSURANCE OF PERFORMANCE
    11  
23. REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER
    12  
24. WARRANTY
    12  
25. REIMBURSEMENT FOR WARRANTY CLAIMS
    12  
26. FINANCIAL VIABILITY
    13  
27. AUDIT RIGHTS
    13  
28. NAFTA DOCUMENTATION
    14  
29. SUPPLIER DIVERSITY PROGRAM
    14  
30. VALUE SELLING
    15  
ENGINEERING/TECHNICAL SUPPORT
    15  
31. GENERAL
    15  
32. ENGINEERING SPECIFICATION AND PRODUCT COMPLIANCE
    15  
33 TRUCK ENGINEERING CAD/CAM SUPPLIER DESIGN DATA REQUIREMENTS
    15  
34. ELECTRONIC DATA INTERCHANGE (EDI) TRANSACTION REQUIREMENTS
    15  
35. INFORMATION TECHNOLOGY
    17  
36. QUALITY REGISTRATION
    17  
LEGAL/REGULATORY
    18  
37. COMPLIANCE WITH LAWS AND REGULATIONS
    18  
38. NON-COMPLIANCE CHARGES
    18  
39. MATERIAL SAFETY DATA SHEETS (MSDS)/SUBSTANCE RESTRICTIONS
    18  
40. NON-DISCRIMINATION
    19  
41. VETERANS’ READJUSTMENT ASSISTANCE ACT
    19  
42. MECHANIC’S LIEN
    19  
43. GOVERNMENTAL REQUIREMENTS
    19  
44. INDEMNIFICATION
    20  

 

****   Confidential Treatment Requested by Core Molding Technologies, Inc.

2



--------------------------------------------------------------------------------



 



         
45. LIABILITY INSURANCE
    21  
46. REMOVAL OF IDENTITY OF BUYER
    22  
47. NEW BUSINESS
    22  
48. CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY
    22  
49. TERMINATION
    23  
MISCELLANEOUS
    24  
50. ASSIGNMENT OF RIGHTS AND DUTIES
    24  
51. MODIFICATION AND AMENDMENT OF AGREEMENT
    25  
52. CHOICE OF LAW
    25  
53. CONSENT TO JURISDICTION
    25  
54. SEVERABILITY
    25  
55. NO LIMITATION OF RIGHTS AND REMEDIES; SPECIFIC PERFORMANCE
    26  
56. FORCE MAJEURE
    26  
57. ENTIRE AGREEMENT
    27  
58. NOTICES
    27  
Navistar, Inc.
    27  
59. NO WAIVERS
    28  
60. CONSTRUCTION
    28  
61. HEADINGS
    28  
62. COUNTERPARTS
    28  
APPENDIX A — PRODUCT DESCRIPTION
       
APPENDIX B — PRODUCT PRICING SCHEDULE
       
APPENDIX C — NON-CONFORMANCE CHARGE SCHEDULE
       

3



--------------------------------------------------------------------------------



 



TERMS

1.   TERM OF AGREEMENT       This Supply Agreement (the “Agreement) between
Navistar, Inc., formerly known as International Truck and Engine Corporation
(the “Buyer”) and Core Molding Technologies/Core Composites Corporation (the
“Seller”), effective as of May 1, 2008 (the “Effective Date”) replaces the
Supply Agreement between Seller and Buyer dated November 1, 2005 in its
entirety. This Agreement will be for an initial term of five (5) years and four
(4) months commencing June 23, 2008 and terminating October 31, 2013, unless
otherwise terminated as provided herein (the “Initial Term”). This Agreement may
be extended for additional terms of one year (each a “Renewal Term”) provided
that both parties agree in writing to such extension no later than sixty
(60) days prior to expiration of the Initial Term or renewal term, as the case
may be. This Agreement is effective as of the Effective Date and shall remain in
effect until either terminated by either party in accordance with the terms of
this Agreement or the expiration of the Agreement at the end of the Initial Term
or any Renewal Term.   2.   FREIGHT

  A.   Seller agrees to use only those freight carriers specified by Buyer.
Buyer must approve in writing any other freight carriers used by Seller prior to
shipment. The terms of delivery for all Products (as defined below) sold
pursuant to this Agreement shall be F.O.B. at Seller’s United States’ plants.
Seller further agrees to ship any and all service parts to multiple locations as
required by Buyer’s Distribution Network.     B.   Seller is responsible for
following Buyer’s routing instructions and handling all transportation
activities efficiently and effectively. Specifically, Seller is required to have
Product staged for delivery and paperwork accurately prepared to support the
freight carrier’s prearranged pick-up time. The Seller is responsible for paying
additional transportation charges billed by the freight carrier on charges
caused by seller. Buyer expects Seller to settle properly documented charges
promptly. Seller’s failure to do so will result in freight debits to Seller.    
C.   Seller shall not be liable for meeting shipping schedules due to
transportation equipment availability (lack of).

3.   PAYMENT TERMS       Payment terms under this Agreement shall be [****] from
date of receipt of an invoice from Seller, or the date of receipt of the
Products (as defined below) by Buyer, whichever is later. All payments shall be
made in U.S. dollars.

PRODUCT
 

****   Confidential Treatment Requested by Core Molding Technologies, Inc.

4



--------------------------------------------------------------------------------



 



4.   PRODUCT TERMS

  A.   During the Initial Term (or Renewal Term, if any) of this Agreement,
Buyer shall purchase from Seller, and Seller shall sell to Buyer, one hundred
percent (100%) of Buyer’s original equipment, and up to one hundred percent
(100%) of Buyer’s service requirements as they presently exist for fiberglass
reinforced products and sheet molded compound as detailed in the written
specifications, drawings, part numbers, design and style of Buyer (“Product”),
attached hereto as Appendix A — PRODUCT DESCRIPTION/PRODUCT PRICING, or as they
may be hereafter improved or modified if such improvements and modifications are
approved by Buyer in writing, except where the Buyer’s customer specifies
another supplier’s product. Buyer’s requirements for modules, which may or may
not include similar components or equipment as the Products herein, are not
included in Seller’s or Buyer’s obligations under this section.     B.   Buyer
reserves the exclusive right at any time to make changes or modifications to the
drawings and specifications of any Products, materials, or work covered by this
Agreement which are designed by Buyer, or are uniquely designed or created for
Buyer. Any difference in price or time for performance resulting from such
changes shall be equitably adjusted, and the Agreement shall be amended and
modified in writing accordingly.     C.   During the Initial Term (and Renewal
Term, if any) of this Agreement, Seller shall not sell, give, transfer or in any
way cause to be or facilitate to be manufactured or sold the Products or any
derivatives of Products identified in Appendix B — PRODUCT PRICING SCHEDULE of
this Agreement and any Products sold to Buyer under this Agreement to any other
party other than Buyer, unless expressly authorized in writing by Buyer.     D.
  Seller hereby agrees to provide Buyer’s Service Requirements for Products
solely through the Buyer’s Parts Distribution Network or Buyer’s designated
Affiliates and Seller is hereby prohibited from distributing such Products to
Buyer’s Customers through any alternate aftermarket distribution channel, unless
written authorization to do so has been obtained from Buyer.     E.   Shipments
of Products by Seller must equal the exact quantity ordered by Buyer, though
consideration must be given to allow for optimization of packaging and freight,
unless otherwise agreed to in writing by Seller and Buyer. Shipping schedules
may contain authorization by Buyer to the Seller to fabricate within a time
specified quantities of Products under this Agreement, the delivery of which has
not been specified by Buyer.

5.   PRICING

  A.   Similar Pricing for Production Products and Service Parts. Products used
for OEM production vehicles (“Production Parts”), Products used to service
previously sold Production Products (“Service Parts”), and packaging, if
applicable, shall be quoted and priced by Seller to Buyer at the equivalent
pricing levels. Price reductions granted to Buyer by Seller on Production
Products will also apply to all corresponding Service Parts.

5



--------------------------------------------------------------------------------



 



  B.   Evidence of Cost to Buyer. Seller must provide Buyer with cost
transparencies satisfactory to Buyer including costs, packaging, if applicable,
to Seller for all Products covered in this Agreement.     C.   Pricing of
Products. Pricing for Products shall under no circumstances exceed pricing of
similar products to Seller’s Parts Distributors. Upon receipt of a written
request from Buyer, Seller hereby agrees to provide Buyer’s Supply Manager with
all necessary documentation to evidence Seller’s compliance with its agreement
set forth in the previous sentence of this section.     D.   Similar Terms as
Seller’s Other Customers. Seller will provide Products to Buyer with terms and
conditions on an overall basis that are no less favorable than those of any
other customer of Seller purchasing comparable quantities of the same or similar
Products.     E.   [****]     F.   [****]     G.   Current prices for Products
are set forth in Appendix B — PRODUCT PRICING SCHEDULE.

6.   [****]   7.   [****]   8.   SERVICE PARTS AVAILABILITY

  A.   Service Parts for the Products covered by this Agreement will be
furnished and combined with Buyer’s Production Product orders. If Buyer ceases
production of any product incorporating a Product covered by this Agreement,
Seller shall continue to perform normal maintenance to tools, jigs and fixtures
at no charge to Buyer.         Buyer is responsible for repair and replacement
beyond normal maintenance on tools jigs and fixtures (secondaries) and supply
Buyer with the Products necessary to satisfy Buyer’s past model service and
replacement requirements for Product for a minimum of ten (10) years after
cessation of production.         Buyer agrees that economic incentives provided
by the Seller associated with this agreement have a basis upon product volume.
Buyer agrees to provide Seller with the following increase schedule for out of
production part numbers.

  a.   [****]     b.   [****]     c.   [****]     d.   [****]

 

****   Confidential Treatment Requested by Core Molding Technologies, Inc.

6



--------------------------------------------------------------------------------



 



  e.   [****]     f.   [****]

  B.   In addition, upon termination or expiration of this Agreement, Buyer
shall have the opportunity for a one-time buy of Products by Buyer to fulfill
such service and replacement requirements. Buyer and Seller shall negotiate in
good faith with respect thereto.     C.   There will be annual review in
September to look at potential for all time run (ATR) opportunities on service
parts not to exceed $100,000.00 of inventory.

9.   PACKAGING AND PACKING

  A.   Seller must comply with all requirements detailed in the Buyer’s D-13
Packaging and Packing Requirement — 2001 Revision and seller will make every
effort to comply with amendments and any issues will be negotiated. This
document is deemed a part of this Agreement and is available at
http://www.internationalsupplier.com/. This D-13 Packaging and Packing
Requirement details packing, packaging, labeling and shipping requirements.    
B.   Buyer is responsible for conveying product packaging specifications to
Seller.     C.   Interpretation of packaging specifications and determination of
market competitive packaging costs and pricing will be coordinated between
Buyer’s and Seller’s Corporate Packaging staffs.     D.   If returnable
containers are required by Buyer, Buyer will cover that cost.     E.   Seller
will adhere to all retail packaging regulations of the countries where the
Products will be sold. This includes but is not limited to federal, state,
provincial, county, city, and other applicable laws, regulations and statutes.  
  F.   Seller will adhere to all hazardous material packaging regulations of the
countries where the Products will be sold. This includes but is not limited to
federal, state, provincial, county, city, and other applicable laws, regulations
and statutes.

10.   LABELING       Seller must meet the requirements identified in the Buyer’s
Quick Receive Guideline, which is available at
http://www.internationalsupplier.com/, and which is deemed part of this
Agreement. Seller will make every effort to comply with amendments and issues
will be negotiated.   11.   VOLUMES

  A.   Seller and Buyer agree that Buyer’s forecasted volumes are based on past
usage and projected market forecasts. The parties hereby agree that no minimum
purchase

 

****   Confidential Treatment Requested by Core Molding Technologies, Inc.

7



--------------------------------------------------------------------------------



 



      quantities are implied by any term of this Agreement, and no penalties
shall be imposed on Buyer for volumes of Products actually ordered by Buyer
below those quantities forecasted.     B.   Buyer and Seller agree to review
product pricing when significantly under quoted volumes.

12.   TOOLING

  A.   All tooling, jigs, fixtures and associated manufacturing equipment
necessary for the successful production and testing of the Products for which
Buyer pays Seller in full will remain the exclusive property of Buyer, and
Seller assumes all liability for any loss, damage and/or for Seller’s failure to
return such property, including equipment, to Buyer upon request. Seller shall
promptly notify Buyer of any such loss, damage or shortage. Such tooling items
must be identified and labeled as “Owned By International”. Furthermore, all
tooling as described above owned by Buyer shall be used exclusively for the
manufacture of Products for Buyer. Seller will perform normal maintenance, at
Seller’s expense, for the duration of this Agreement. Buyer is responsible for
repair and replacement beyond normal maintenance on tools, jigs and fixtures
(secondaries)     B.   Tooling developed for the production of the Products will
conform to Buyer’s product development guidelines. It is expected that Seller
will exercise due care and judgment in the design, specification, sourcing,
building, and supervision of building, of all tooling in such a way to maximize
production efficiency and minimize cost. Seller will analyze domestic and
overseas placement of tooling using various cost, part and tooling design,
timing requirements and work with the buyer to select the most globally
competitive source. Buyer will pay Seller only the globally competitive tool
cost. Seller shall submit all tools for inspection and review by Buyer in
accordance with AIAG (Automotive Industry Action Group) Publication, Production
Part Approval Process, prior to Buyer making payment for same. Buyer may, at its
option, see detailed tooling documents, invoices and/or tooling orders prior to
issuing its approval for payment of tooling. Tooling costs may be shared with
Seller or amortized as mutually agreed upon by both parties in writing. If
Seller pays for tooling and amortizes cost to Buyer as described in the attached
Amortization Agreement, upon completion of amortization Buyer shall have the
option to purchase all such tooling from Seller for the price of one dollar
($1.00).

13.   PRODUCT IMPROVEMENTS / COST REDUCTION

  A.   Seller and Buyer are committed to an active product cost reduction
program. Any Buyer-initiated cost savings resulting from product improvements
and/or design changes shall be credited [****]to Buyer after funding the total
cost of initial tooling investment. Any Seller-initiated cost savings resulting
from product improvements and/or design changes shall be credited [****] to
Seller after funding the total cost of initial tooling investment.

 

****   Confidential Treatment Requested by Core Molding Technologies, Inc.

8



--------------------------------------------------------------------------------



 



  B.   COMPASS/IdeaStream Credits. Buyer and Seller will establish a goal of
[****]% COMPASS/IdeaStream credit per calendar year, beginning January 1, 2006.
All ideas must be credited by October 31st of each calendar year in order to
qualify for the [****]% savings. Seller hereby agrees that it will follow
COMPASS/IdeaStream guidelines set forth in the International Supplier Network
website, http://www.internationalsupplier.com/, for what constitutes an
acceptable idea submission.     C.   When tooling investment is required by
either party to implement or achieve a cost reduction, the party funding such
tooling shall retain [****] of the cost savings until such time as such party
recoups the total tooling dollar investment, after which time the cost reduction
will be credited as stated above.

14.   FORCED SELLER CHANGES, OBSOLESCENCE, AND NEW PRODUCTS

  A.   Seller shall not discontinue any Product(s) without written agreement
from Buyer. Buyer will work in good faith with Seller to accept reasonable
requests.     B.   Seller shall provide Buyer (3) months advance warning of
changes that will result in changes to Buyer’s cost, part numbers, or production
processes. Changes that have a negative impact on the Buyer’s total installed
cost may only be implemented with prior written agreement from Buyer.     C.  
When Seller introduces proprietary Products intended to replace those Product(s)
already purchased by Buyer, those Products will be priced to have a total
installed cost equal to or lower than the Products they replace. As replacement
Products are introduced, all price reductions, freight terms, and rebates
described in this Agreement will apply to the replacement Products on the dates
set forth in this Agreement.     D.   When Seller seeks to introduce new
Products to Buyer that are not replacement Products, Buyer and Seller will
negotiate in good faith to implement a competitive price. As new Products are
introduced, all price reductions, freight terms, and rebates described in this
Agreement will apply to the new Products on the dates specified in this
Agreement.

15.   PRODUCT REGULATORY COMPLIANCE

  A.   Components or systems purchased from Seller that have specific government
regulatory performance requirements will require Seller to provide evidence of
compliance satisfactory to Buyer and the applicable governmental regulatory
authority, in the form of a test report and/or engineering analysis, validating
conformance to those specific requirements.     B.   Seller must provide the
same evidence of compliance whenever a change is made to a particular component
or system that affects the performance of that component or system to a specific
government regulatory performance requirement.

 

****  Confidential Treatment Requested by Core Molding Technologies, Inc.

9



--------------------------------------------------------------------------------



 



  C.   Seller must provide an annual “Letter of Conformance” per the compliance
standard operating procedure F-2 as outlined at
http://wwwnio.navistar.com/r&q/compliance/soi f-2.doc.

16.   PRICING, QUANTITY, REBATE AND FREIGHT DISPUTES

  A.   All pricing, quantity, and freight debits, and rebate disputes between
Buyer and Seller that Seller wishes to contest must be communicated in writing
by Seller to the Buyer within six (six) months of the date of dispute. For
quantity disputes, Seller must provide a copy of the relevant proof of delivery
(“POD”) that is stamped with the Buyer’s receipt number, and the bill of lading
(“BOL”) number.     B.   Seller must provide sixty (60) days written notice to
Buyer of any intention to stop shipment of Products as a result of a dispute set
forth above. Seller shall present its dispute to the Mediation Board at least
sixty (60) days prior to proposed end of shipment date to allow for adequate
response from Buyer.

17.   INSPECTION OF PRODUCTS       All Products shall be received subject to
Buyer’s inspection and/or rejection. Defective Products or Products not in
accordance with Buyer’s specifications will be held for Seller’s instructions
and at Seller’s risk, and, if Seller so directs, will be returned at Seller’s
expense. Payment for Products prior to inspection shall not constitute an
acceptance thereof. Returned Products will be deducted from total shipments.

SELLER PERFORMANCE

18.   PERFORMANCE ACHIEVEMENT       When seller is design responsible, seller is
required to meet all cost, delivery, quality and technology requirements, and
documentation thereof, as specified in this Agreement. Buyer’s plants, Parts
Distribution Centers or Supply Manager will communicate non-conformances
directly to Seller with requests for corrective actions. These corrective
actions must be performed in a timely manner and the issues corrected to the
reporting location’s satisfaction. All non-conformance will be subject to the
minimum charges as detailed in Appendix C — NON-CONFORMANCE CHARGE SCHEDULE.
Charges are negotiable between buyer and seller. The provisions of this
paragraph are not intended to limit in any way any other rights and remedies
Buyer may have against Seller pursuant to this Agreement, under law or equity or
otherwise. Seller maintains the right to dispute occurrences and buyer agrees
that negotiations will take place in good faith.   19.   KEEP COMPETITIVE
AGREEMENT       Buyer and Seller recognize that continuing to be competitive in
price, delivery, quality, and technology is essential for this Agreement. If
buyer reasonably demonstrates to Seller that any aggregate sample of product
including [****] is not a competitive value

 

****   Confidential Treatment Requested by Core Molding Technologies, Inc.

10



--------------------------------------------------------------------------------



 



    in price, delivery, technology or quality with other equivalent products of
equivalent value, production, usage or availability in the world, then Seller
agrees to provide an action plan and timetable within ninety (90) days of such
demonstration to cure the deficiency to Buyers satisfaction. If the plan fails
to cure the deficiency within the agreed upon timetable, then Buyer may at its
option withdraw the non-competitive Product(s) from this Agreement and serve
notice to terminate the obligations of the parties under this Agreement with
respect thereto, effective upon the date specified by Buyer in such notice.
Buyer agrees that prior to exercising its option, it will consider, in good
faith, any proposal by Seller to correct the deficiency. Buyer recognizes that
within the Seller’s current product list there is a normal distribution of
products and profitability, Buyer agrees to maintain the current product list
with the Seller for the duration of this agreement. [****]   20.   SUPPLY
FAILURE       In the event of a partial failure of Seller’s sources of supply
for the Products purchased, Seller will allocate to customers based on their
level of purchases.   21.   LATE DELIVERY CHARGES       If Buyer determines that
Seller’s deliveries are so far behind a given schedule, provided their have been
no changes in schedule for EDI during the past 10 working days, that Buyer
requests express shipments, Seller will pay the express charges. If Seller’s
deliveries are so far behind a given schedule that the Buyer is compelled to use
material not according to Buyer’s specification, or at a higher cost, the Seller
will pay additional costs, expenses, losses, or damages Buyer sustains. If
buyer’s schedules exceed tool capacity originally quoted, buyer will pay
additional costs required for express shipment. The provisions of this paragraph
are not intended to limit in any way any other rights and remedies Buyer may
have against Seller pursuant to this Agreement, under law or equity or
otherwise.   22.   ASSURANCE OF PERFORMANCE       If Buyer reasonably deems
itself insecure with respect to Seller’s ongoing performance, due to Seller’s
financial capacity, Buyer may demand that Seller provide assurance of future
performance to Buyer within five (5) days of the demand. This assurance may be
in any security acceptable to Buyer, including but not limited to, collateral
consisting of cash, letter(s) of credit, surety bond, parent guaranty, or lender
releases. This security shall be in an amount satisfactory to Buyer and shall
also be sufficient to offset costs and expenses incurred or reasonably expected
to be incurred by Buyer in securing for itself completion of the project or
other performance due from Seller. Buyer reserves its right to any other
remedies allowed in law or equity. Failure to provide the requested performance
assurance within the stated period shall constitute a default of this Agreement,
and Buyer shall be free to cancel this Agreement in its discretion immediately
upon expiration of the time specified for delivery of the requested performance
assurance.

 

****   Confidential Treatment Requested by Core Molding Technologies, Inc.

11



--------------------------------------------------------------------------------



 



23.   REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER

  A.   Seller acknowledges that Buyer requires on-time delivery in order to
operate its plants and parts distribution centers. The parties further
acknowledge that the precise amount of Losses (as defined in Article 44A —
INDEMNIFICATION) which Buyer would sustain in the event Seller were to fail to
make timely or conforming deliveries of Products would be difficult to
determine. Therefore, the parties agree that Seller shall be responsible for any
and all actual, losses resulting from Seller’s failure to make timely or
conforming deliveries of Products, including, but not limited to, [****] as
detailed in Appendix C — NON-CONFORMANCE CHARGE SCHEDULE. Seller will advise
Buyer immediately in writing of any apparent imminent problem, and the parties
will each use their best efforts to avoid any actual assembly line downtime. In
addition, Seller shall not be responsible for assembly line downtime charges for
delinquent delivery resulting from schedule changes by Buyer or Buyer’s
unforeseen manufacturing difficulties or insufficient packaging. With respect to
Service Parts, buyer shall be responsible for any emergency premium expenses for
“truck down” orders.     B.   Seller shall promptly notify Buyer in writing of
any anticipated labor dispute or labor shortage or any other labor performance
interruption, and Seller shall arrange for advance deliveries or warehousing, at
Buyer’s option and at locations acceptable to Buyer, of a mutually agreeable
supply of Products. Seller agrees to provide Buyer with its plan to continue
production and support Buyer with Product in the event of a labor dispute,
shortage, interruption, or contract expiration ninety (90) days before such
event. Seller also agrees to keep Buyer informed of the status of negotiations
toward renewal of any union contract or agreement.     C.   Buyer and Seller
agree to the delivery performance targets, and the associated performance
charges, for shipments to Buyer’s Parts Distribution Centers (PDC’s), contract
packagers, and/or freight forwarders.

24.   WARRANTY       Seller agrees to warrant its Product(s) against defects in
design if responsible, materials, or workmanship, or any combination of these.
The seller’s responsibility includes failures that are the result of the
Seller’s manufacturing process decisions. This warranty is subject to the terms
and conditions published in Buyer’s CTS-1100 Warranty Manual
(http://service.navistar.com/WarrantyPolicyManual/CTS1100.pdf) in effect at the
time the Seller’s Product(s), begin production, subject to Article 25 -
REIMBURSEMENT FOR WARRANTY CLAIMS, which follows.   25.   REIMBURSEMENT FOR
WARRANTY CLAIMS

  A.   Subject to the terms in Article 24 — WARRANTY above, Seller shall
reimburse Buyer for warranty claim costs determined by Buyer to be the result of
a defect in the Seller’s material, design if responsible, and/or workmanship as
follows:

  i.   Material costs at the Seller’s selling price (Seller to Buyer’s Service
Parts Organization); plus

 

****   Confidential Treatment Requested by Core Molding Technologies, Inc.

12



--------------------------------------------------------------------------------



 



  ii.   Buyer’s Handling Allowance (Buyer to Dealer) in effect at the time of
failure (currently, dealer net price times [****]); plus     iii.   Dealer’s
approved labor rate at the time of failure times the appropriate Standard Repair
Time as published in Buyer’s current CTS-1200 and current S-00025 Warranty Time
Schedule Manual or mutually agreed to time if no SRT is published; plus     iv.
  Freight charges associated with the delivery of replacement parts; plus     v.
  Freight and processing cost incurred by Buyer due to Seller’s requirement to
have failed material returned; plus     vi.   Charges associated with the
purchase of parts outside of Buyer’s distribution system, and/or repairs made by
subcontractors; plus     vii.   Cost of repairs of any damage to other
components caused by Seller’s defective parts.

  B.   In the event that a Product fails due to materials and/or workmanship at
an extraordinary rate and results in Buyer issuing an Authorized Field Change or
a Safety Recall, Seller will reimburse Buyer for reasonable expenses associated
with administering the Authorized Field Change or Safety Recall in addition to
the reimbursement as specified in Article 25-A-iii — REIMBURSEMENT FOR WARRANTY
CLAIMS above.     C.   If Buyer agrees to reimburse a Customer for product
failures beyond the warranty period or terms in order to show good will and
maintain customer satisfaction, Seller agrees to negotiate in good faith with
Buyer regarding reimbursement for these expenses to Buyer on a case-by-case
basis.     D.   Seller will issue credit within six (6) months from the date of
dispute of the time that the claim is presented by the Buyer. If Seller fails to
do so the Buyer has the right to debit the Seller’s account.     E.   If the
Seller disputes its responsibility for a claim it must do so in writing within
sixty (60) days of notice of such claim and provide details to support such
denial.

26.   FINANCIAL VIABILITY       Buyer will not award any new or additional
business to Seller without evidence of the Seller’s financial viability,
including, without limitation, being provided with it most current audited
financial statements. All publicly available financial information will be
promptly provided to the Buyer upon request. If Seller becomes a privately held
company reasonable access will be given.   27.   AUDIT RIGHTS       Buyer will
have no audit rights beyond information already publicly available as long as
company remains a publicly traded company. If Seller becomes a privately held
company reasonable access will be given.

 

****   Confidential Treatment Requested by Core Molding Technologies, Inc.

13



--------------------------------------------------------------------------------



 



28.   NAFTA DOCUMENTATION       Seller will provide to Buyer annually, by the
specified due date, an accurate and complete North American Free Trade Agreement
(“NAFTA”) Certificate of Origin for those parts that qualify for NAFTA and an
accurate and complete Country of Origin Affidavit for all parts. The NAFTA
Certificate of Origin must be completed in accordance with regulations published
by the U.S. Department of the Treasury in 19 C.F.R. Sec. 181.11 et seq. and any
amendments thereto, and in accordance with Buyer’s NAFTA Policy included in the
Customs Invoicing Instructions (International document PR-38) available on the
Buyer’s supplier website http://www.internationalsupplier.com/. [****]   29.  
SUPPLIER DIVERSITY PROGRAM            Seller agrees to utilize “Small
Disadvantaged-Owned Business Concerns, Minority-Owned Business Concerns,
Women-Owned Business Concerns, Veteran-Owned Business Concerns, Service
Disabled-Owned Business Concerns, and Hubzone-Located Business Concerns” as
required by Federal Laws 97-507, 99-661, and 103-355.       Buyer’s policy
states that all suppliers receiving contracts from Buyer in excess of five
hundred fifty thousand dollars ($550,000), except small business concerns
defined above, will set a five percent (5%) minimum spending goal to further
subcontract with Small Disadvantaged-Owned Business Concerns; will, in addition,
set a five percent (5%) minimum spending goal to further subcontract with
Minority-Owned Business Concerns; will, in addition, set a five percent (5%)
minimum spending goal to further subcontract with Women-Owned Business Concerns;
and will, in addition, set a three percent (3%) minimum spending goal to further
subcontract with Veteran-Owned Business Concerns, Service Disabled-Owned
Business Concerns, and Hubzone-Located Business Concerns commensurate with the
Seller’s sales to the Buyer. The Seller further agrees to submit an annual
written plan to Buyer by August 31st outlining how the above stated goals will
be achieved. Reference is hereby made to the Supplier Diversity section of
Buyer’s supplier website for goal details at www.internationaldelivers.com.
Seller also agrees to report their accomplishment toward the above goals on a
quarterly basis in the International Truck and Engine Corporation electronic
second-tier reporting system and annually in the Federal (eSRS) electronic
Subcontract Reporting System as required by FAR Part 19.7. Buyer acknowledges
and agrees that, for purposes of satisfying the foregoing goals: (i) such goals
apply only to those goods and services purchased by Seller in the United States;
and (ii) a purchases of goods and services may be entitled to credit toward more
than one of the foregoing goals depending on the status of the
subcontractor-.e.g., a subcontract with a “Minority Owned Business Concern” may
also qualify as a subcontract with a “Small Disadvantaged-Owned Business
Concern” and/or a “Women- Owned Business Concern”.

 

****   Confidential Treatment Requested by Core Molding Technologies, Inc.

14



--------------------------------------------------------------------------------



 



30.   VALUE SELLING       Buyer has a Brand Promise which is “INTERNATIONAL
listens, understands, and delivers the best ways to move our Customers ahead. On
the road and in their business.” Seller is required to provide a value statement
to the Buyer upon request. The value statement should describe the value to the
Buyer’s Customers that the Seller’s Product provides over their competitor’s
product.

ENGINEERING/TECHNICAL SUPPORT

31.   GENERAL       Seller will provide at no additional cost to Buyer such
design and design qualification assistance, manufacturing assistance, technical
and field support as required by Buyer and compensation will be negotiated in
good faith for substantive resources.   32.   ENGINEERING SPECIFICATION AND
PRODUCT COMPLIANCE

  A.   TRUCK GENERAL REQUIREMENTS. Seller must do the following:

  i.   Meet requirements as defined in Statements of Work (“SOW”), Specification
Transmittals, prints, models, and math data.

  B.   TRUCK ENGINEERED SYSTEMS AND COMPONENTS. Seller must do the following:

  i.   Meet requirements as defined in Statements of Work (SOW), Specification
Transmittals, prints, models and math data.     ii.   Provide on-site supplier
engineers during the Product Development Process if requested by Buyer’s
engineers.     iii.   Have production intent prototype parts development
capability.     iv.   Have the capability of and use electronic data exchange
for engineering and CAD data throughout the life of the development program and
for production maintenance.     v.   Use quality tools where warranted in the
development of Buyer components, such as, but not limited to, FEA (Finite
Element Analysis), DVP&R’s (Design Verification Plans and Reports), DFMEA
(Design Failure Mode and Effects Analysis), PFMEA (Process Failure Mode and
Effects Analysis), and must provide raw data, test reports, and detailed FMVSS
Compliance reports for all tests as needed.

33   TRUCK ENGINEERING CAD/CAM SUPPLIER DESIGN DATA REQUIREMENTS       Buyer
requires that Seller adhere to acceptable levels of CAD/CAM data as outlined in
Buyer document TEM-PR-7.03 and is deemed part of this Agreement.   34.  
ELECTRONIC DATA INTERCHANGE (EDI) TRANSACTION REQUIREMENTS

15



--------------------------------------------------------------------------------



 



  A.   Buyer requires that all EDI transactions with trading partners will be
communicated utilizing ANSI X 12 standards and AIAG implementation guidelines.
The following table summarizes the transaction requirements for Buyer’s Truck,
Engine and Service Parts business units. Please be reminded that as business
needs and conditions change, this set of required transactions will be modified
accordingly.

                  EDI                 TRANSACTION   PURPOSE   TRUCK   ENGINE  
SERVICE PARTS
830
  Materials Release   All Suppliers   All Suppliers   All Suppliers *
862
  Shipment Authorization   Selected Suppliers   Selected Suppliers   Selected
Suppliers
866
  Sequenced Components   Selected Suppliers        
856
  Shipment Notification   All Suppliers   All Suppliers   All Suppliers
824
  Applications Advice   All Suppliers   All Suppliers   All Suppliers
861
  Receiving Advice   All Suppliers        
846
  Inventory Advice       All Suppliers    
864
  Text Messages   Selected Suppliers        
997
  Functional
Acknowledgment   ALL SUPPLIERS   All Suppliers   All Suppliers
850
  Purchase Order   Selected Suppliers   Selected Suppliers   All Suppliers
860
  Purchase Order Change   Selected Suppliers   Selected Suppliers   All
Suppliers
810
  Invoice   Selected Suppliers       Selected Suppliers
820
  Remittance Advice   Selected Suppliers   Selected Suppliers   Selected
Suppliers

 

*   For Service Parts, the 830 is a planning document only, to be used solely
for forecasting, not shipping, purposes.

  B.   Buyer and its suppliers share the challenges of continuously rising
Customer expectations and an increased demand for speed and agility in all
business processes. In recognition of these challenges, the following
requirements have been developed to streamline EDI activities while delivering
the highest standards of process quality and business flexibility. For purposes
of clarity, these requirements have been grouped into three categories:
Implementation, Production and General. Seller must:

  i.   Implementation.

  a.   Implement all Buyer required transactions for all plants in the
applicable Buyer business unit within thirty (30) days of first contact by Buyer
or its designated enabling service.     b.   Eliminate testing for location
changes, where the supplier is currently doing that transaction with Buyer.    
c.   Implement location changes for all current transactions within seventy-two
(72) hours of first contact by Buyer.

16



--------------------------------------------------------------------------------



 



  ii.   Production.

  a.   Trade all required transactions in a “productionized” flow that
eliminates all manual intervention by Buyer in the underlying business
processes.     b.   Access mailboxes minimum daily to retrieve 830, 846, 862,
850 and 860 transactions, and at 45-minute intervals to retrieve 824
transactions.     c.   Send 997 transactions to acknowledge all transactions
received from Buyer.

  d.   Review all 997 transactions received from Buyer to timely identify and
correct errors related to the 856 transaction at the translation level.     e.  
Comply with all requirements pertaining to the ‘receiving suite’ of
transactions, which include timely transmission of accurate 856 transactions and
timely processing / acknowledging 824 transactions.     f.   Communicate any
systems downtime affecting 856 transmission to the appropriate Buyer’s EDI
Coordinator.

  iii.   General.

      Provide current EDI contact information to Buyer at
mailto:edi.hotline@nav-international.com.

  C.   Due to Buyer’s high level of EDI to application integration, any manual
processing introduces excess cost, time, complexity and opportunity for error.
As a result, Buyer reserves the right to impose charges for non-compliance to
EDI requirements, as follows:

  i.   [****]     ii.   [****]

  D.   Buyer agrees that charges associated with non-compliance to items in
Item 34 shall be waived until such time that a given Buyers location is
compliant.

35.   INFORMATION TECHNOLOGY

  A.   Seller attests to information technology capability that enables them to
electronically access Buyer via the International Supplier Network (“ISN”)
website: http://www.internationalsupplier.com/.     B.   Seller agrees to
participate in any and all systems made available via ISN within sixty (60) days
of notice of availability. This includes but is not limited to current systems
such as eSPEC, (electronic RFQ) and COMPASS, or planned systems such as eQuote
(electronic quote), collaborative design tools, supplier profile, etc.

36.   QUALITY REGISTRATION       All suppliers to Buyer are required to be
registered to QS-9000 Quality Systems Requirements and as modified from time to
time. Buyer will also accept ISO 9000:2000 or TS-16949 registration as long as
the Seller can also fulfill all AIAG PPAP (Production Part Approval Process)
documentation and approval requirements. Seller must maintain its certification
with an accredited registrar and must furnish copies of registration
certificates to the Buyer’s Supply Manager upon request.

 

****  Confidential Treatment Requested by Core Molding Technologies, Inc.

17



--------------------------------------------------------------------------------



 



LEGAL/REGULATORY

37.   COMPLIANCE WITH LAWS AND REGULATIONS       Seller agrees that all
materials, supplies, articles, or equipment to be manufactured or furnished
hereunder will be produced in compliance with all applicable laws including, but
not limited to, the Fair Labor Standards Act. If this Agreement exceeds $10,000
and is otherwise subject to the Walsh-Healey Public Contracts Act, Seller also
agrees that all materials, supplies, articles, or equipment to be manufactured
or furnished hereunder will be produced in compliance with that act.   38.  
NON-COMPLIANCE CHARGES       Any instance of Seller’s exception to or
non-compliance with any of the requirements set forth in this Agreement will
result in a standard charge back per occurrence. See Appendix C —
NON-CONFORMANCE CHARGE SCHEDULE for specific non-compliance charges.   39.  
MATERIAL SAFETY DATA SHEETS (MSDS)/SUBSTANCE RESTRICTIONS

  A.   Seller shall properly classify, describe, package, mark, label and
provide Material Safety Data Sheets (“MSDS”) for approval by Buyer prior to the
initial shipment of all Products, provide a new MSDS each time there are any
changes to the Product that affect the MSDS, and provide an updated MSDS every
three years commencing with the effective date of this Agreement. Seller will
defend, indemnify and hold harmless Buyer from any claims, penalties, or damages
incurred by Buyer as a result of any Product received from Seller not in
agreement with the current MSDS provided to Buyer.     B.   Seller is expected
to eliminate lead (“Pb”) unless required by Buyer’s specification, mercury
(“Hg”), cadmium (“Cd”) and hexa-valent chromium (“Cr VI”) from its Products.
Seller will provide written notification of its action plans to Buyer to
eliminate these four heavy metals from its Products within six (6) months of the
signing of this Agreement.     C.   If the Seller’s parts are subsequently
incorporated into Buyer’s Customers’ products, and if these Customers have
specific material and/or substance reporting and management requirements, Buyer
will cascade these requirements down to Seller and expects Seller to further
cascade the requirements down to its sub-tier suppliers. Seller has to achieve
the specific material and/or substance reporting and management requirements as
part of the Production Part Approval Process (PPAP). Any changes in the use of
substances or concentrations of the substances as a result of engineering
changes requires pre-approval from Buyer and may require re-approval of the PPAP
process.

18



--------------------------------------------------------------------------------



 



40.   NON-DISCRIMINATION       If this Agreement is subject to Executive Order
11246 pertaining to non-discrimination and non-segregation, Seller certifies
that it (1) is in compliance with Sec. 202 of Executive Order 11246, as amended
by Executive Order 11375, and subsequent Executive Orders and the Rules and
Regulations set forth by the Secretary of Labor in effect as of the date of this
order; (2) does not and will not provide or maintain at any of its
establishments, nor permit its employees to perform their services at any
location under its control where there are maintained segregated facilities; and
(3) agrees that a breach of this Certification violates the Equal Employment
clause of Executive Order 11246. “Segregated Facilities” means facilities which
are in fact segregated on a basis of race, color, creed, religion or national
origin. Seller agrees to (1) obtain an identical certification from proposed
subcontractors prior to the award of subcontracts exceeding $10,000 which are
not exempt from the provisions of the Equal Opportunity clause, and (2) maintain
such certifications in its files. The charge for making a false representation
is prescribed under 18 U.S.C. 1001 and any such false representation shall be a
material breach of this Agreement.   41.   VETERANS’ READJUSTMENT ASSISTANCE ACT
      Seller agrees to comply with Section 503 of the Rehabilitation Act, the
Vietnam Era Veterans’ Readjustment Assistance Act (38 U.S.C. 4212) and
implementing regulations set forth by the Secretary of Labor as are applicable.
  42.   MECHANIC’S LIEN       Buyer reserves the right to make payments directly
to subcontractors, agents and other entities whose efforts have been obtained by
Seller in the fulfillment of this Agreement if Seller becomes unable for any
reason to timely compensate them or to meet its debt obligations. In addition,
Buyer reserves the right to make payments directly to bankruptcy courts,
trustees in bankruptcy or receivers, as it deems necessary. Any amounts paid by
Buyer to the entities or persons listed in this paragraph other then Seller plus
legal expenses incurred will be subtracted from any amounts owed to Seller under
this Agreement. If Buyer makes direct payments to subcontractors or others as
set out in this Article, Seller waives any right to further recompenses from
Buyer for the work completed by these entities. Buyer reserves its right to any
other remedies allowed in law or equity.   43.   GOVERNMENTAL REQUIREMENTS      
Seller agrees to comply with all applicable statutes, regulations, laws and
other Government requirements, including but not limited to, 48 C.F.R.
Sections 52.219-8 (Utilization of Small Business Concerns), 52.222-26 (Equal
Employment Opportunity), 52.222-35 (Equal Opportunity for Special Disabled
Veterans, Veterans of the Vietnam Era, and Other Eligible Veterans), 52.222-36
(Affirmative Action for Workers with Disabilities), 52.222-39 (Notification of
Employee Rights Concerning Payment of Union Dues or Fees), 52.222-41 (Service
Contract Act of 1965) and 52.247-64 (Preference for Privately Owned U.S.- Flag
Commercial Vessels). The term “Contractor” and similar terms used in such FAR
provisions shall be construed to mean Seller for the purposes of this Agreement.

19



--------------------------------------------------------------------------------



 



44.   INDEMNIFICATION

  A.   Indemnification by Seller. Seller agrees to protect, defend, hold
harmless and indemnify Buyer, its officers, directors, dealers, employees,
agents and affiliates, against all claims, actions, suits, proceedings, demands
(collectively, “Claims”), including all liabilities, losses, costs, expenses
(including all legal costs and expenses) and all judgments, settlements and
judicially or administratively imposed damages (including all consequential
damages) (collectively with Claims, “Losses”), resulting from or arising or
related to:

  i.   Any breach or violation of Seller’s representations, covenants or
agreements under this Agreement;     ii.   Any alleged negligence, gross
negligence, recklessness, willful misconduct or fraud on the part of Seller
and/or its Affiliates or any employee, subcontractor or agent of theirs related
to this Agreement, or;     ii.   Any property damage or personal injury,
including death, attributed to, in whole or in part, a defect where design
responsible, materials, or workmanship of Seller’s Products or occurring in
connection with the manufacture of such Seller’s Products.

  B.   Indemnification by Buyer. Buyer agrees to protect, defend, hold harmless
and indemnify Seller, its officers, directors, dealers, employees, agents and
affiliates, against all claims, actions, suits, proceedings, demands
(collectively, “Claims”), including all liabilities, losses, costs, expenses
(including all legal costs and expenses) and all judgments, settlements and
judicially or administratively imposed damages (including all consequential
damages) (collectively with Claims, “Losses”), resulting from or arising or
related to:

  i.   Any breach or violation of Buyer’s representations, covenants or
agreements under this Agreement;     ii.   Any alleged negligence, gross
negligence, recklessness, willful misconduct or fraud on the part of Buyer
and/or its Affiliates or any employee, subcontractor or agent of theirs related
to this Agreement, or;     iii.   Any property damage or personal injury,
including death, attributed to, in whole or in part, Buyer’s negligent
installation or use, or both, of Seller’s Products.

  C.   Intellectual Property Indemnity. Seller agrees to defend, at its sole
expense, any Claim against Buyer, Buyer’s Customers, or either of their
officers, directors, employees, agents and affiliates based on an assertion or
Claim that any Product furnished by Seller to Buyer hereunder or the use or sale
by Buyer or its Customers in the manner contemplated by this Agreement infringes
any patent or copyright or other intellectual property right or is a wrongful
use of third-party trade secret or proprietary information, and further agrees
to indemnify and hold Buyer harmless from any Losses, including attorneys’ fees,
settlements associated with said Claim, or any Losses, including attorneys’ fees
or costs, finally awarded in any such Claim. If the use or sale of any Product
furnished pursuant to this Agreement is enjoined as a result of such Claim,
Seller, at its option and at no expense to Buyer, shall obtain for Buyer and its
Customers the right to use and sell the Product(s) or shall substitute an
equivalent product(s) acceptable to Buyer and extend this indemnity thereto.
This indemnity

20



--------------------------------------------------------------------------------



 



      does not extend to any Claim based on any infringement of any patent by
the combination of Product(s) furnished by Seller with other components added
thereto by Buyer, except when the Product(s) is a material part of the invention
of an asserted patent and the components furnished by Buyer to complete the
claimed combination, such as an engine, sensor, or vehicle frame are not novel
within the meaning of the patent or are specified or approved by Seller. This
indemnity does not extend to any infringement or alleged infringement arising
solely out of Seller’s compliance with Buyer-required specifications, designs,
or instructions that (i) are created solely by Buyer and (ii) are thereafter
furnished to Seller in writing.     D.   Collaborative Efforts. In the event
that a Claim should be made based upon a design defect and the design was a
collaborative effort, Seller and Buyer shall cooperate fully in the defense of
this matter, sharing in all Losses related to such Claim, provided each party
will contribute to the aggregate Losses arising from such Claim in a proportion
reflecting to the relative and comparative responsibilities of the parties for
such Losses, as well as any other relevant equitable considerations.     E.  
Notice of Indemnification. No Claim shall be valid unless notice of the matter
which may give rise to such Claim is given in writing by the indemnitee (the
“Indemnitee”) to the persons against whom indemnification may be sought
(“Indemnitor”) as soon as reasonably practicable after such Indemnitee becomes
aware of such Claim. Failure of the Indemnitee to notify the Indemnitor within
such notice period shall not relieve Indemnitor of any liability hereunder,
except to the extent the Indemnitor reasonably demonstrates that the defense of
such third party claim is materially prejudiced by such failure. Such notice
shall state that the Indemnitor is required to indemnify the Indemnitee for a
Loss and shall specify the amount of Loss, if available, and relevant details
thereof. The Indemnitor shall notify Indemnitee within a reasonable time from
such notice of its intention to assume the defense of any such claim, which
consent shall not be unreasonably withheld or delayed.

45.   LIABILITY INSURANCE       During the Initial Term (and Renewal Terms, if
any) of this Agreement, Seller shall maintain at its own expense Comprehensive
General Liability Insurance with coverage of no less than US$ 5,000,000 per
occurrence and US$ 5,000,000 general aggregate for death, bodily injury, and
property damage. Buyer retains the right to obtain an increase in the above
stated insurance limits at any time.       Seller’s liability under this
Agreement shall be limited by the amount of such insurance coverage and such
insurance shall be primary and not contributory as to other insurance Seller may
have in effect. The above-required policy shall be written on an “occurrence”
basis unless the policy is available only on a “claims made” basis, in which
case such “claims made” insurance coverage shall be maintained in effect for a
period of four (4) years after the termination of this Agreement. Such policy
shall be maintained with an insurer authorized to issue policies in the United
States, which insurer shall be satisfactory to Buyer, and shall name Buyer as an
additional insured. Such policy shall provide that thirty (30) days written
notice shall be given to Buyer prior to cancellation or material changes to the
policy. Any such change, modification or cancellation shall not affect Seller’s
obligation to maintain the insurance coverage set forth above.

21



--------------------------------------------------------------------------------



 



    As of its execution of this Agreement, Seller shall provide Buyer with a
certificate of insurance evidencing such coverage. Failure to provide such
certificate of insurance shall void this Agreement, at Buyer’s sole option.  
46.   REMOVAL OF IDENTITY OF BUYER       At its own expense Seller agrees to
destroy or remove to the Buyer’s complete satisfaction Buyer’s corporate name,
addresses, trademarks, patent numbers, and all other references to Buyer from
all Products rejected or canceled by Buyer, or purchased or produced by Seller
in excess of quantities specified by Buyer, whether such Products are completed
or partially completed, delivered, tendered for delivery, or undelivered, prior
to disposition of such Products to parties other than Buyer, or to destroy such
Products. Seller acknowledges that any sale of Products bearing the Buyer’s
trade name and/or trademarks to any person or entity other than Buyer is an
infringement of the Buyer’s proprietary rights in its trade name and/or
trademarks and is an attempt by Seller to “pass off” products of others as the
products of Buyer. Without first obtaining the written consent of Buyer, Seller
agrees that it shall not in any manner make known the fact that Seller has
furnished, or contracted to furnish, Buyer the Products covered by this
Agreement, or use the name of Buyer or any of its trademarks or trade names in
Seller’s advertising or other promotional material.   47.   NEW BUSINESS      
Buyer recognizes a strategic relationship with the Seller. As such, the Seller
will be invited to quote on future programs if the Seller has demonstrated
capability in the desired manufacturing process and meets the Buyers overall
supplier performance requirements. Provided Seller has demonstrated the
preceding requirements, Buyer will offer Seller an opportunity to become
competitive and secure future business.   48.   CONFIDENTIAL INFORMATION /
INTELLECTUAL PROPERTY

  A.   During the term of this Agreement, each party hereto may disclose to the
other certain confidential information relating to the manufacturing, sale,
marketing, development or distribution of the Product(s), the application of the
Product(s) by Buyer, processes, trade secrets and business and financial
information and marketing plans of either party as well as confidential
information (which may be in electronic form, as well) resulting from the
performance of this Agreement, including, without limitation, purchase orders,
sales projections, customer lists, designs under development, intellectual
property and know-how. Any such information that is marked or otherwise clearly
identified at the time of disclosure as “confidential” or “proprietary” or any
information which a person would reasonably deem to be confidential information
of the parties under the circumstances shall be considered as “Confidential
Information” for purposes of this Agreement, provided that, if the information
is disclosed orally, a writing identified as “confidential” or “proprietary” and
summarizing the Confidential Information will be provided within thirty
(30) days after disclosure. During the term of this Agreement and for a period
of five (5) years after the expiration or termination of this Agreement, the
receiving party will use its best efforts to prevent the disclosure of such
Confidential Information to third parties and will not use such Confidential
Information for any purpose other than to effectuate the provisions of this
Agreement.

22



--------------------------------------------------------------------------------



 



      “Best efforts” with respect to any Confidential Information means at least
that degree of care normally used by the receiving party to prevent disclosure
to others of its own confidential information of similar importance, but in no
case less than a reasonable degree of care. Notwithstanding the foregoing,
Seller and Buyer agree that Confidential Information shall not include any
information which: (a) is or becomes publicly known through no wrongful act on
the receiving party’s part; or (b) is, at the time of disclosure under this
Agreement, already known to the receiving party without restriction on
disclosure; or (c) is, or subsequently becomes, rightfully and without breach of
this Agreement, in the receiving party’s possession without any obligation
restricting disclosure; or (d) is independently developed by the receiving party
without reference to or use of the Confidential Information; or (e) is disclosed
pursuant to an order of any governmental or judicial authority, after prior
notice to the disclosing party respecting such order, and affording the
disclosing party reasonable cooperation respecting any objections by the
disclosing party to the request for disclosure, including a reasonable
opportunity for the disclosing party to obtain a protective order in respect to
the Confidential Information at the expense of the disclosing party.     B.  
Upon request of the disclosing party at any time, the recipient agrees to return
to the disclosing party or destroy all materials in its possession or control
which contain Confidential Information of the disclosing party, including,
without limitation, documents, drawings, CAD drawings, computer media, models,
prototypes, sketches, designs, and lists furnished by the disclosing party or
accessed by the recipient, including copies thereof made by the recipient, and
to delete from its computers any software, data files, or CAD files containing
Confidential Information furnished by the disclosing party. If materials are
destroyed, an officer of the recipient shall identify such materials to the
disclosing party and certify that their destruction has been completed.
Notwithstanding the foregoing, each party shall be entitled to maintain one
archival copy of the Confidential Information within its Law Department or at
the office of its General Counsel, such archival copy to be used solely in
connection with resolving claims or disputes between the parties relating to
this Agreement.     C.   Seller agrees that all drawings, graphics, technical
analyses, models, prototypes, writings, computer programs, algorithms, and other
materials developed for buyer under this Agreement are considered to be works
for hire and shall become and remain the property of Buyer. All drawings created
under this Agreement shall be marked “Navistar® Confidential” or “Navistar®
Proprietary” or words to that effect. At the request of Buyer, Seller shall
execute or cause its employees, contractors or subcontractors to execute, any
and all documents which International may deem necessary to assign to Navistar
or a subsidiary thereof, Buyer’s successors or assigns, the sole and exclusive
right to such designs, model, and other materials, as well as to industrial
design registrations, design patents and copyrights related thereto.     E.  
This Article 48 — CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY, shall
survive the termination or expiration of this Agreement.

49.   TERMINATION

  A.   Termination by Buyer: At any time during the Initial Term (or any Renewal
Term) of this Agreement should Seller default in performing any of its material
obligations hereunder, the Buyer may give written notice of default giving the
full details thereof.

23



--------------------------------------------------------------------------------



 



      If Seller fails within ninety (90) days of the receipt of written notice
of default to cure the default, then Buyer shall have the right to terminate
this Agreement with regard to the particular Product materially affected by the
default, or if the default materially affects all Products, Buyer shall have the
right to terminate this Agreement in its entirety. The Buyer shall give Seller
ninety (90) days written notice from the determination of the failure to cure
the default, whereupon the termination shall be effective.     B.   Termination
by Seller: At any time during the Initial Term (or any Renewal Term) of this
Agreement should Buyer default in performing any of its material obligations
hereunder, the Seller may give written notice of default giving the full details
thereof. If Buyer fails within ninety (90) days of the receipt of written notice
of default to cure the default, then Seller shall have the right to terminate
this Agreement with regard to the particular Product materially affected by the
default, or if the default materially affects all Products, Seller shall have
the right to terminate this Agreement in its entirety. The Seller shall give
Buyer ninety (90) days written notice from the determination of the failure to
cure the default, whereupon the termination shall be effective.     C.   Rights
and Obligations of Parties. Except as otherwise provided for herein, the
termination of this Agreement for any reason shall be without prejudice to
(without acting as a limitation):

  i.   Either party’s obligations of confidentiality provided for in Article 48
— CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY;     ii.   Either party’s
right to receive all payments (including any amounts provided for in Article 5 —
PRICING hereof) accrued hereunder prior to the date of such termination; and    
iii.   Any other remedies which either party may then or thereafter have
hereunder or under law, equity or otherwise.

  B.   Survival. Any termination or expiration of all or part of this Agreement
shall not relieve either party of obligations incurred pursuant to and during
the Initial Term (or any Renewal Term) prior to such termination or expiration
of this Agreement, including but not limited to the warranty provisions set
forth in Article 24 — WARRANTY hereof, the Indemnification provisions of Article
44 — INDEMNIFICATION hereof, and the Confidential Information provisions set
forth in Article 48 — CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY hereof.
Articles 23A — REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER, 24 — WARRANTY, 25 —
REIMBURSEMENT FOR WARRANTY CLAIMS, 38 — NON-COMPLIANCE PENALTIES, 44 —
INDEMNIFICATION, 46 - REMOVAL OF IDENTITY OF BUYER, 48 — CONFIDENTIAL
INFORMATION / INTELLECTUAL PROPERTY, 49C and D — TERMINATION, 52 — CHOICE OF
LAW, 53 — CONSENT TO JURISDICTION, 55 — NO LIMITATION OF RIGHTS AND REMEDIES,
and 58 — NOTICES of this Agreement and any other provision, that by its terms is
intended to survive, shall survive any termination or expiration of this
Agreement.

MISCELLANEOUS

50.   ASSIGNMENT OF RIGHTS AND DUTIES

24



--------------------------------------------------------------------------------



 



    Either party may assign the rights and duties under this Agreement, either
in whole or in part, only with the prior written consent of the other party. No
permitted assignment hereunder shall be deemed effective until the assignee
shall have executed and delivered an instrument in writing reasonably
satisfactory in form and substance to the other party pursuant to which the
assignee assumes all of the obligations of the assigning party hereunder. Any
purported assignment of this Agreement in violation of this Article 50 —
ASSIGNMENT OF RIGHTS AND DUTIES shall be void.   51.   MODIFICATION AND
AMENDMENT OF AGREEMENT       No modifications of, or additions to, the
provisions or conditions of this Agreement (including the Exhibits, Appendices
and Schedules hereto) will become a part of the Agreement until agreed to in
writing by the Buyer and Seller. This Agreement (including the Exhibits,
Appendices and Schedules hereto) may not be amended or modified without the
written consent of both Buyer and Seller. For purpose of clarity, Appendix A —
PRODUCT DESCRIPTION may not be amended, modified or altered without the written
consent of Buyer and Seller.   52.   CHOICE OF LAW       This Agreement shall be
governed by and construed under the laws of the State of Illinois, without
giving effect to the choice of law provisions thereof.   53.   CONSENT TO
JURISDICTION       All actions, proceedings, claims, counterclaims or
cross-complaints in any action or other proceeding brought by any party hereto
against any other party hereto with respect to any matter arising out of, or in
any way connected with or related to, this Agreement or any portion thereof,
whether based upon contractual, statutory, tortuous or other theories of
liability arising out of or relating to this Agreement, shall be heard and
determined in any federal court sitting in Chicago, Illinois, unless there is no
federal court jurisdiction, in which case the action or proceeding shall be
heard and determined in any state court sitting in Chicago, Illinois, and the
parties hereto hereby irrevocably submit to the jurisdiction of such courts in
any such action or proceeding, IRREVOCABLY AGREE THAT ANY SUCH COURT IS A PROPER
VENUE FOR ANY SUCH ACTION, and irrevocably waive the defense of an inconvenient
forum. Each party irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to such
party at its address specified in Article 58 — NOTICES. Nothing in this
Article 53 — CONSENT TO JURISDICTION shall affect the right of any party hereto
to serve legal process in any other manner permitted by law.   54.  
SEVERABILITY       In the event that any provision of this Agreement or the
application thereof to any party of circumstance shall be finally determined by
a court of proper jurisdiction to be invalid or unenforceable to any extent,
then (i) a suitable and equitable provision shall be substituted therefore in
order to carry out, so far as may be valid and enforceable, the intent and
purpose of such invalid and unenforceable provision, and (ii) the remainder of
this Agreement and the application of such provision to the parties or
circumstances other than those to which it is held invalid or unenforceable
shall not be affected thereby.

25



--------------------------------------------------------------------------------



 



55.   NO LIMITATION OF RIGHTS AND REMEDIES; SPECIFIC PERFORMANCE       The
provisions of each Article of this Agreement are not intended to limit any
rights and remedies of the Seller or Buyer. Each of the parties acknowledges and
agrees that the other party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the parties agrees that
the other party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court having jurisdiction over the parties and the matter (subject to the
provisions set forth in Article 53 — CONSENT TO JURISDICTION above), in addition
to other remedy to which they may be entitled, at law or in equity.   56.  
FORCE MAJEURE

  A.   Except as described below, neither party shall be liable for any failure
or delay in the performance of its obligations under this Agreement to the
extent this failure or delay both:

  i.   Is caused by any of the following: acts for war, terrorism, civil riots,
or rebellions; quarantines, embargoes, and other similar unusual governmental
action; extraordinary elements of nature or acts of God; and     ii.   Could not
have been prevented by the non-performing party’s reasonable precautions or
commercially accepted processes (including, but not limited to, implementation
of disaster recovery and business continuity plans in accordance with industry
best practices), or could not reasonably be circumvented by the non-performing
party through the use of substitute services, alternate sources, work-around
plans, or other means by which the requirements of a buyer of products
substantively similar to the product hereunder would be satisfied.

      Events meeting both of the above criteria are referred to as “Force
Majeure Events.” The parties expressly acknowledge that Force Majeure Events do
not include vandalism, the regulatory acts of governmental agencies, labor
strikes, lockouts, labor difficulty or the non-performance of third parties or
subcontractors relied on for the delivery of the Product unless such failure or
non-performance by a third party or subcontractor is itself caused by a Force
Majeure Event, as defined above. Upon the occurrence of a Force Majeure Event,
the non-performing party shall be excused from any further performance or
observance of the affected obligation(s) for as long as such circumstances
prevail, and such party continues to attempt to recommence performance or
observance to the greatest extent possible without delay.     B.  
Notwithstanding any other provision of this Article, a Force Majeure Event shall
obligate Seller to begin and successfully implement all services relating to
disaster recovery set forth in a “Disaster Recovery Plan” as may be specifically
requested by Buyer. If a Force Majeure Event causes a material failure or delay
in the performance of any Seller obligation with respect to any Product for more
than five (5) consecutive days, Buyer may, at its option, and in addition to any
other rights Buyer may have,

26



--------------------------------------------------------------------------------



 



      procure such Product from an alternate source until Seller is again able
to provide such Products. Seller shall be liable for all payments made and costs
incurred by Buyer required to obtain the Product from the alternate source
during this period.

57.   ENTIRE AGREEMENT       This Agreement, together with green sheets, the
Exhibits, Appendices and Schedules attached hereto (and thereto), embodies and
sets forth the entire agreement and understanding of the parties with respect to
the subject matter herein and there are no promises, terms, conditions or
obligations, oral or written, expressed or implied, other than those contained
in this Agreement. The terms of this Agreement shall supersede all previous oral
or written agreements which may exist or have existed between the parties
relating to the subject matter of this Agreement. No party shall be entitled to
rely on any agreement, understanding or arrangement which is not expressly set
forth in this Agreement. Any other terms and conditions, including without
limitation any terms and conditions contained in any purchase order or sales
invoice issued pursuant to the Agreement, are hereby expressly excluded.   58.  
NOTICES

  A.   Except as otherwise specifically provided, any notice or other documents
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given if sent by registered mail, nationally recognized overnight
courier or facsimile transmission to a party or delivered in person to a party
at the address or facsimile number set out below for such party or such other
address as the party may from time to time designate by written notice to the
other:

             
If to Buyer:
  Navistar, Inc.
4201 Winfield Road
P.O. Box 1488
Warrenville, IL 60555

 
      Attn:   Dustin Miller/ Supply Manager
 
      Facsimile:   630-753-6132
 
      Phone:   630-753-6097
 
      Email:   Dustin.Miller@navistar.com
 
                With copies to:
 
      Attn:   Steve Noland/ Purchasing Manager
 
      Facsimile:   630-753-6132
 
      Phone:   630-753-6220
 
      Email:   Steve.noland@navistar.com
 
           
If to Seller:
  Core Molding Technologies, Inc. and Core Composites Corporation
800 Manor Park Drive
Columbus, OH 43228
 
      Attn:   Phil Murfitt
 
      Facsimile:   614-870-4064
 
      Phone:   614-870-5082
 
      Email:   pmurfitt@coremt.com

27



--------------------------------------------------------------------------------



 



                  With copies to:
 
      Attn:   Kevin L. Barnett
 
      Facsimile:   614-870-4028
 
      Phone:   614-870-5603
 
      Email:   kbarnett@coremt.com

  B.   Any such notice or other document shall be deemed to have been received
by the addressee five (5) business days following the date of dispatch of the
notice or other document by mail or, where the notice or other document is sent
by overnight courier, by hand or is given by facsimile, simultaneously with the
transmission or delivery. To prove the giving of a notice or other document it
shall be sufficient to show that it was dispatched.

59.   NO WAIVERS       Neither the failure nor delay on the part of a party to
require the strict performance of any term, covenant or condition of this
Agreement or to exercise any right or remedy available on a breach thereof shall
constitute a waiver of any such breach or of any such term or condition. The
consent to, or the waiver of, any breach, or the failure to require on any
single occasion the performance or timely performance of any term, covenant, or
condition of this Agreement shall not be construed as authorizing any subsequent
or additional breach and shall not prevent a subsequent enforcement of such
term, covenant, or condition.   60.   CONSTRUCTION       The language in all
parts of this Agreement shall be construed, in all cases, according to its fair
meaning. Buyer and Seller hereby acknowledge that each party hereto and its
counsel have reviewed and revised this Agreement and that any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.
Whenever used herein, the words “include’, “includes” and “including” shall mean
“include, without limitation”, “includes, without limitation” and “including,
without limitation”, respectively. The masculine, feminine or neuter gender and
the singular or plural number shall each be deemed to include the others
whenever the context so indicates. “Days” means calendar days unless other
specified.   61.   HEADINGS       The headings used in this Agreement are for
convenience only and are not a part of this Agreement nor affect the
interpretation of any of its provisions.   62.   COUNTERPARTS       This
Agreement may be executed simultaneously in counterparts (and may be delivered
by facsimile), each of which shall be deemed an original, but all of which
together shall constitute a single agreement.

28



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers or representatives as of the day and
year first above written.

         
BUYER: Navistar, Inc.
  SELLER: Core Molding Technologies Inc.
and Core Composites Corporation    
 
       
           /s/ Dustin Miller
            /s/ Kevin Barnett    
 
       
Name: Dustin Miller
  Name: Kevin Barnett    
Title: Supply Manager
  Title: President and Chief Executive Officer    
 
       
Date: 6/23/08
  Date: 6/23/08    

29